MAJOR, Circuit Judge
(concurring).
I agree with both the result reached by the majority and the reasoning in support thereof. I would go further, however, and hold that plaintiff is not entitled to recover because his suit was not “brought within two (2) years after such final settlement.”
As shown by the opinion, the final settlement of the estate of Margaret Schwartzel was made in the Floyd County Circuit Court of Indiana on May 22, 1935. Plaintiff admittedly was obliged to bring a suit within two years of that date. As shown by the opinion, the original suit was filed February 13, 1937, and an amended com;' ;nt ■October 18, 1938. Obviously, the original complaint was filed within the two year period but the amended complaint was not. The question, therefore, is whether the filing of the original complaint tolled the limitation period or, to state the question in another way, whether the amended complaint related back to and became a part of the cause of action stated in the original complaint.
While the question may not be free from doubt, I am of the view that the filing of the original complaint did not toll the running of the limitation period, and that the cause of action stated in the amended complaint was barred. It must not be overlooked that the original complaint insofar as these defendants are concerned was not merely defective; it stated no cause of action whatever. It was nothing more than a scrap of -paper and would not have supported a judgment in any event. A cause of action against these defendants was stated for.the first time by the amended complaint.
While I find no case dealing precisely with the instant situation, the Illinois courts have construed a similar limitation period in the Injuries Act, Smith-Hurd Stats, c. 70, § 1 et seq., as I would construe the provision in the instant situation. Typical of such Illinois cases is that of Day v. Talcott, 361 Ill. 437, 439, 198 N.E. 339, 340, wherein the court stated: “It can not be said that the original declaration either stated a cause of action imperfectly or defectively, because it stated no cause of action at all. * * * The first time a cause of action was stated in this case was when the amended declaration was filed, and the date of its filing was subsequent to the time allowed by the Injuries Act.”
It must be remembered that the provision of the Indiana statute relied upon is solely for the 'benefit of the creditor. As the opinion notes, without this statutory provision plaintiff would have nothing upon which to predicate a suit. The limitation period is a condition upon plaintiff’s right to recover. Discussing a similar provision, this court in Jelke Co. v. Smietanka, 86 F.2d 470, 471, stated: “Where the limitation is in the nature of a condition to plaintiff’s cause of action, he must allege facts showing that his action is within the statutory period, the limitation going to the right of action itself as well as to the remedy.”
Further, we quoted with approval (86 F.2d at page 472) from American R. Co. v. Cor*412onas, 1 Cir., 230 F. 545, 546, L.R.A.1916E, 1095, as follows: “ ‘The bringing of the action, therefore, within the specified time, is a condition of the exercise of the right, and, if the condition is not complied with, the parties stand, with respect to the wrongful act, as though the statute had not been enacted. * * * And it was incumbent upon the plaintiff to allege and prove that his cause of action was brought within the time limited.’ ”
I find no Indiana case precisely in point, but I am of the view that the rule in that State supports my position. In Baltimore, etc., R. Co. v. Carroll, Adm’x, 200 Ind. 589, 163 N.E. 99, the court decided that an amended complaint filed subsequent to the expiration of a statutory limitation period did not introduce a new or different cause of action and that it related back to the time of the filing of the original complaint. The court on page 596 of 200 Ind., on page 101 of 163 N.E., cited numerous cases in support of the following rule: “Where additional or amended paragraphs of complaint are filed after the lapse of the statutory limitation which are founded upon the same transaction as that sued on in the original complaint, and which merely expand or amplify what has already been alleged, they relate back to the commencement of the action, at which time the statute of limitations was arrested, and they are not affected by the intervening lapse of time.”
In the. instant case, the amended complaint did not “merely expand or amplify what has already been alleged,” but by such amendment a cause of action was for the first time stated. Nor did the cause of action refer to the “same transaction as that sued on in the original complaint.” The cause of action sought to be stated in the original complaint was predicated solely upon bank stock liability. That stated in the amended complaint was not on account of bank stock but on the statutory premise that defendants were distributees of an estate against which plaintiff as a creditor had unpaid claims. It was entirely immaterial that plaintiff’s claim' had its inception in the ownership of bank stock by defendants’ decedents. If his claim had been predicated upon a note or any other form of indebtedness owing him by the decedents, his cause of action stated in the amended complaint would have been no different.
I therefore would reverse the judgment for the additional reason that a cause of action was not stated against the defendants within the statutory limitation period.